DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 01/27/2021 has been considered and placed of record in the file.

Oath/Declaration
The Oath or Declaration is being considered by examiner and complies with PTO requirements.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a semiconductor apparatus configured to receive in claims 1 and 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Claim 1 is drawn to A semiconductor apparatus configured to receive a first clock signal and a second clock signal provided externally from the 5semiconductor apparatus, wherein the semiconductor apparatus is configured to perform a training operation by itself, the training operation being an operation of internally correcting a phase difference between the first clock signal and the second clock signal by dividing the first clock 10signal to generate multi-phase signals, detecting phase difference between the second clock signal and the multi-phase signals, and adjusting phases of the multi-phase signals according to a result of the detecting of the phase difference. Closest prior art, Yoon US 2010/0148842, discloses A semiconductor apparatus configured to receive a first clock signal provided externally from the 5semiconductor apparatus, wherein the semiconductor apparatus is configured to perform a training operation by itself, the training operation being an operation of internally correcting a phase difference of the first clock signal by dividing the first clock 10signal to generate multi-phase signals, detecting phase difference of the multi-phase signals, and adjusting phases of the multi-phase signals according to a result of the detecting of the phase difference. However, prior art of record fails to disclose either alone or in combination the details of the semiconductor apparatus configured to receive a second clock signal; and detecting phase difference between the second signal and the multi-phase signals, as claimed in claim 1, in combination with each and every other limitation in the claim. 
Regarding claims 2-9:
Claims 2-9 are allowed as being dependent on claim 1.

Regarding claim 10:
Claim 10 is drawn to A semiconductor apparatus comprising: a dividing circuit configured to divide a first clock signal, received externally from the semiconductor apparatus, to generate multi-phase signals; 15a phase detecting circuitry configured to detect phases of the multi-phase signals with reference to a second clock signal, received externally from the semiconductor apparatus, to generate a plurality of phase detection signals; a phase control circuit configured to generate a phase control 20signal according to the plurality of phase detection signals; and a phase adjusting circuit configured to adjust the phases of the multi-phase signals according to the phase control signal to generate phase adjustment signals. Closest prior art, Yoon US 2010/0148842, discloses A semiconductor apparatus comprising: a dividing circuit configured to divide a first clock signal, received externally from the semiconductor apparatus, to generate multi-phase signals; 15a phase detecting circuitry configured to detect phases of the multi-phase signals to generate a plurality of phase detection signals; a phase control circuit configured to generate a phase control 20signal according to the plurality of phase detection signals; and a phase adjusting circuit configured to adjust the phases of the multi-phase signals according to the phase control signal to generate phase adjustment signals. However, prior art of record fails to disclose either alone or in combination the details of a phase detecting circuitry configured to detect phases of the multi-phase signals with reference to a second clock signal, received externally from the semiconductor apparatus, as claimed in claim 10, in combination with each and every other limitation in the claim. 
Regarding claims 11-16:
Claims 11-16 are allowed as being dependent on claim 10.

	The prior art of record, also does not teach or suggest the semiconductor apparatus configured to receive a second clock signal; and detecting phase difference between the second signal and the multi-phase signals as recited in claim 17 for the same reason stated in claim 1 above.
Regarding claims 18-24:
Claims 18-24 are allowed as being dependent on claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoon US 2010/0148842; Kim US 2010/0117694; Donnelly et al. US 2006/0188051; Tomita et al. US 6,522,182; Chen US 2021/0255659; Shin et al. US 2021/0057016; and Seo et al. US 2019/0379369.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/Primary Examiner, Art Unit 2633